The sole question in this case is the power of the Board of Education to make and enforce a rule denying the benefit of extra-curriculum activities to students who persist in defying the rule of the board, excluding secret societies from the high school itself, by affiliating with such societies and attending meetings thereof in their own homes or elsewhere out of school hours. The board is not attempting to interfere with such students in their regular school work or to suspend them or expel them from school. It is not contended that the rule results in their unfair treatment as students. They get the same character of instruction as other students, and upon completion of the course of study are furnished with a diploma certifying *Page 484 
to that fact. But they are denied the privilege of participation in public graduation exercises and are not permitted to engage in such extra school activities as representing the school on the football team, baseball team, track team, debating team and similar organizations.
I would not admit for a moment that the board has power to go into the home and attempt to control in any way the conduct of the student therein, so long as such student engages in home activities which do not interfere with the discipline and best interests of the school. No one would contend that the board does not have power, even in the absence of statute, to exclude entirely from the school premises any student who exposed himself to contagious disease out of school hours and threatened to carry the contagion into the midst of his fellow-students. Such action of the board would commend itself to every right-thinking person as a reasonable exercise of its official power and duty. I use the extreme illustration solely to make it clear that the power to prevent demoralization and injury to the school must necessarily exist in the board.
The majority opinion well states the rule "that the domain of the teacher — in this instance the board — ceases when the child reaches its home, unless its act is such as to affect the conduct and discipline of the school." But the record shows that the acts of the students in joining and in remaining members of secret organizations do seriously and detrimentally affect the conduct and discipline of the school, as well as the scholarship and behavior of such members themselves. In my judgment the rule made by the board comes clearly within the exception recognized in the majority opinion.
It is impossible to read the record in this case impartially and not come to the conclusion that the effect of fraternities and sororities in the high school upon their members and upon the general student body is seriously demoralizing. I quote from the testimony of *Page 485 
Judge JESSE McDONALD, a former circuit judge and former president of the school board:
"It was during my term as president that we began the investigation in the board of the propriety of adopting a rule against fraternities. There was a substantial disinclination against it in my own mind at the beginning. The investigation went on, and I began inquiring personally of teachers, principals and assistant superintendents and the supervisors who come in contact with the influence of these organizations, and we became convinced of what our official duty was in that way, if I may be permitted to make that general statement. We had reports through the superintendent's office coming from the teachers and the supervisors who were in contact with the influence of these organizations, and on the strength of those reports as to the effect of the organizations in the schools, the vote was taken on the propriety of the rule, and you know the result of the vote.
"Well, there were committee meetings which I attended, some of the committee on instruction, and there was a great deal of talk among the individual members of the board about it, and discussions out of session as well as in session.
"There was a meeting, a conference of the board, called to give the opponents of the rule a hearing. That was long after the rule was adopted.
"There were two rules, the first in January, 1920, and the second was a confirmation of it annexing certain penalties, in November, 1920. But it was a matter of discussion among the members almost from the time I went into the board. . . .
"The board was influenced by the effect that the fraternities had on the scholarship of the members of the fraternity, to a very considerable extent. It was explained by somebody that that might not be a result of the fraternity, but an incident of the particular membership. But the membership in the fraternities was made up of children who had as great or better opportunities *Page 486 
in life than the average child in the high schools, and notwithstanding that opportunity, the scholarship of the membership of the fraternities was distinctly low. That was the most striking objection. The arrogant attitude of the members of the fraternity towards the teaching staff and towards the other scholars in the school was another substantial influence. The tendency to make snobs and cliques and clans out of the members of the fraternities, curbing the organization and the bad influence on the legitimate organizations of the school by the boys that were admitted to membership in the fraternity, the fact that they apparently had a continuing influence in breaking down that leveling spirit that is so desirable in an institution like a public school where every boy and girl ought to be on a social level, and where they are not on a social level, if a selected few of them belong to a secret organization and govern themselves accordingly as boys of that age will govern themselves when they do belong to that kind of a secret organization. There was a great deal of complaint from the children who were less fortunate, and who were not admitted to membership in the organizations. The organizations are built up by selection, and from the selection of the few, taking in only those who they may think are their social equals or who they may happen to like personally particularly well, too, mainly on a social or business opportunity basis. I mean by business, the families being on the same plane by opportunity for wealth, not their exact social status in the community. Those are some of the reasons why the board felt that the fraternity was an undemocratic and exceedingly undesirable organization to have maintained in a public school sustained by public taxation. It created a directly bad influence among the membership of them. Of course, we found reports coming in to the effect that here would be a fraternity that seemed to harbor none of those influences, but the influence of the matter as a whole was distinctly bad, and because there would be *Page 487 
one here and there as a rare exception made up of boys or girls who seemed to rise above that general tendency of the organization was not sufficient reason for not condemning it as a whole, because in the great mass of them, the influence was bad, and you couldn't get away from that influence and leave an opportunity to the few who might join such an organization and conduct themselves well and neither injure themselves nor be offensive and unfair and unreasonable to their associates in the school in their attitude towards them."
John R. Powell principal of the Soldan High School, where the secret society problem has been most acute, was most outspoken in his condemnation of such societies. He and others testified to facts tending to show most undesirable effects, not only upon the members of such societies, but upon the whole school. Respondents have summarized the evidence in their brief and I am convinced, from a careful reading of the record, that such summary is a fair one. I quote from the same as follows:
"As to scholarship: A critical and comparative study of the relative scholarship of fraternity and non-fraternity members in the Soldan High School was made by Mr. Powell. It covered the entire half-year period ending in June, 1920. For present purposes, we content ourselves with this bare statement of the ultimate results:
"One pupil in four of the entire schools (including the fraternity and the non-fraternity group) attained an honor grade. Whereas but one pupil in ten among the fraternity group attained an honor grade.
"But one pupil out of eight (or ten) of the entire school (including both the fraternity and the non-fraternity group) failed in two or more subjects. Whereas, one pupil out of four
among the fraternity group so failed.
"A more striking demonstration of the evil influence of membership in these organizations upon work in the class room cannot be imagined! *Page 488 
"It is noted, too, that when a pupil joins a fraternity as a usual thing his scholarship records begin to fall off.
"The striking part of it all is that the fraternity members as a rule come from the homes of greatest wealth, culture and opportunity. As a class, they should lead in scholarship rather than the contrary.
"As to discipline: Here again we have very accurate figures. Without having a thought of its possible use in this connection, Mr. Holden, assistant principal of the Soldan High School, kept a record, covering a number of months, and beginning in September, 1920, of the names of every pupil sent to his office for disciplinary purposes. This list was made without any regard to fraternity membership. Upon checking up the list, which was done after this suit was begun, the following facts appeared:
"Forty-four per cent of the fraternity boys were disciplined for one cause or another, while but 11.4 per cent of the whole group of boys were thus disciplined.
"In other words, the conduct of the total boy membership in the Soldan High School was four times as satisfactory as that of the boys constituting the fraternity group."
The case against the existence of secret societies in the high school itself is overwhelmingly strong. Educational bodies have gone on record against them time and again. Other organizations have gone out of their way to register their disapproval. The general result is impairment of discipline and an increase of insubordination. The effect of their presence is to make non-fraternity students dissatisfied, and to weaken their purpose to secure a high school education and I have no doubt many instances might be shown, if the true facts were known, where the presence of such organizations have driven students entirely out of school who were utterly unable to attend school elsewhere, thus effectually denying them an education. It is intolerable that such *Page 489 
conditions should be sanctioned in a school supported bytaxation of the whole people.
I do not understand that appellants are attacking the reasonableness of the rule excluding such societies from the school itself. Their position is that since students attend meetings and social functions of such societies under the supervision of their parents and at their homes or other places outside the school premises and out of school hours, the board has no power to penalize such students. And this is their contention, in the face of the overwhelming proof, that such societies and participation in their activities, even under such conditions, reach into and demoralize the very life of the school. I am unable to yield assent to the proposition.
Section 11457, Revised Statutes 1919, gives the Board of Education the power to make rules for the government, regulation and management of the public schools. This is not an unlimited power. Such rules must be reasonable, but the fact that the board has adopted a rule establishes prima-facie that it is reasonable. [State ex rel. v. Cole, 220 Mo. 697.] If the board has the power to promulgate a given rule, the courts will not interfere, unless such rule is oppressive or arbitrary. [In re Rebenack,62 Mo. App. 8.] The board clearly has power to make all reasonable rules to promote efficiency, order and discipline in the schools and to prevent the contrary. If it be conceded that the conduct and activities of students, whether during or after school hours, tend to destroy such efficiency, order and discipline in the schools themselves, rules denouncing such conduct and providing penalties therefor are necessarily reasonable. In determining whether the conduct of any student or set of students has such effect, the courts should yield largely to the discretion and judgment of the board and require the unreasonableness of the rule to be shown by those attacking it, rather than to require the board to establish the reasonableness of the rule in the first instance, as the majority opinion seems to require. *Page 490 
The very sort of rule attacked by appellants has been fully approved by the highest courts of other states. [Wayland v. Board of Education, 43 Wash. 441; Wilson v. Board of Education,233 Ill. 464.] I quote from the Wilson Case as follows:
"The bill alleges that complainants are all under twenty-one years of age and are attending the Hyde Park High School, one of the public schools of the city of Chicago, and are pursuing the course of study prescribed by the rules of the board of education and obeying all lawful rules of said board and of the teachers employed by it; that complainants are members of an organization known as Phi Sigma fraternity, an organization not connected with but distinct from said Hyde Park High School; that the meetings of said organization are held after school hours . . .
"It was the judgment of the superintendent of schools of the city of Chicago, as well as of the board of education, that membership in secret societies, known as Greek-letter fraternities or sororities, was detrimental to the best interests of the schools. Whether this judgment was sound and well founded is not subject to review by the courts. The only question for determination is whether the rule adopted to prevent or remedy the supposed evil was a reasonable exercise of the power and discretion of the board. The rule required teachers to refuse to give public recognition to such secret societies, to refuse to allow their meetings to be held in the school buildings or to allow the name of any school to be used by the organizations. The rule also required teachers to refuse to allow a member of a fraternity or sorority to represent his school in any literary or athletic contest or in any other public capacity; that parents of the pupils be informed that the board of education, the superintendent and teachers in the high schools unanimously condemned all such secret societies. The rule denied to pupils who were members of secret societies no privilege allowed to pupils not members, except the privilege of *Page 491 
representing the schools in literary or athletic contests or in any other public capacity. They were not denied membership in associations of pupils of the schools for literary, social, musical or athletic exercises, and were not prohibited from receiving the same benefits from those organizations that pupils not members of secret societies received. They were only prohibited from representing the schools, as members of those associations, in public contests and capacities. This was not a denial of any natural right, and neither was it an unlawful discrimination."
The facts in the Wayland Case are singularly like those in the case at bar. I quote from the opinion:
"The appellant George Wayland, a minor eighteen years of age, sues by Russell Wayland his guardian ad litem, on behalf of himself and other members of the Gamma Eta Kappa fraternity. He alleges that all members of said fraternity are of school age and entitled to all the privileges of said high school; that they are unjustly prohibited from belonging to debating clubs, athletic teams, school bands, glee clubs, orchestras, cadet corps, and other kindred organizations of said school, and that, unless they withdraw from said fraternity, they will also be deprived of the customary honors attending graduation; that they have no privileges except that of attending classes; that said rules are in excess of lawful authority; that there is nothing objectionable in said fraternity; that its meetings are held at the homes of members, with the consent of their parents, every two weeks, from eight to ten o'clock p.m., and never during school hours; that they are not under the jurisdiction of the school authorities, but are under parental control; that at said meetings improper conduct is prohibited, and that a high class literary program is carried out. . . .
"Appellant further contends that, as the fraternities meet out of school hours at the homes of the members, and at no time in the school building, and as their *Page 492 
parents consent to this action, the board is exceeding its lawful authority in entering their homes, in withdrawing from parents the control of their children, and in dictating what the children shall or shall not do out of school hours. We think this contention unreasonable. The board has not invaded the homes of any pupils, nor have they sought to interfere with parental custody and control. They have not said these fraternities shall not meet at the various homes, nor have they attempted to control students out of school hours. The evidence shows beyond a doubt that these secret organizations, when effected, foster a clannish spirit of insubordination, which results in much evil to the good order, harmony, discipline, and general welfare of the school. We can express these conditions in no better terms than by quoting from the testimony of Professor Geiger, the principal of the high school, who says:
"`I have found that membership in a fraternity has tended to lower the scholarship of the fraternity members; . . . the general impression that one gets in dealing with them is one of less respect and obedience to teachers. It is found that there is a tendency toward the snobbish and patronizing air, not only toward the pupils but toward the teachers; there is a certain contempt for school authority. This is in a measure, I think, aggravated by the attitude of the parent organization, which seems to encourage members of the fraternity in this contempt for school authority, and one of the most difficult things in dealing with the situation is the fact that the members have this allegiance to a general organization or headquarters, which are often located in a distant city and which it is difficult to reach and which exercises upon the members in the local school a very powerful influence. . . . In dealing with these fraternity members I have been assured more than once that they considered their obligation to their fraternity greater than that to the school.'
"The evidence of this witness, with that of the president of the school board and other school authorities, *Page 493 
overwhelmingly establishes the fact that such fraternities do have a marked influence on the school, tending to destroy good order, discipline and scholarship. This being true, the board is authorized, and it is its duty, to take such reasonable and appropriate action by the adoption of such rules as will result in preventing these influences. Such authority is granted by Section 2339 and subdivisions 5 and 6 of Section 2362, Bal. Code (P.C. secs. 7300, 7323). It would be difficult to confer a broader discretionary power than that conferred by these sections. Manifestly it was the intention of the Legislature that the management and control of school affairs should be left entirely to the discretion of the board itself, and not to the judicial determination of any court. These powers have been properly and legally conferred upon the board, and unless it arbitrarily exceeds its authority, which it has not done here, the courts cannot interfere with its action."
The statutes of Washington and Illinois are substantially the same as Section 11457, Revised Statutes 1919, and confer upon school boards in those states no powers to make rules which are not within a reasonable interpretation of our own statute. The cases quoted from cannot be successfully distinguished in their essential facts from those in the case before us, and those cases should be followed by this court. The board has the clear right to exclude secret societies from the school itself. The penalties imposed for the evasion of such rule, by participation in secret society activities outside of the school, deny to such students no substantial rights guaranteed by the Constitution and laws of the State. The rule is not shown to be unreasonable or oppressive, but on the contrary it is a rule made and enforced for the best interest of the school and the great body of students. It should meet with our judicial sanction. I respectfully dissent to the opposite conclusion reached by the majority. Elder, J., concurs herein. *Page 494